Execution Version

 

 

 

 

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

DILON TECHNOLOGIES, INC.,
AS BUYER,

 

RMD INSTRUMENTS CORP.
D/B/A DYNASIL PRODUCTS,
AS SELLER,

 

AND

 

DYNASIL CORPORATION OF AMERICA,
AS PARENT

 

 

 

Dated December 23, 2013

 



 

 

 



Table of Contents

 

Page

 

 

ARTICLE  I PURCHASE AND SALE 1       1.1 Agreement to Purchase and Sell 1 1.2
Excluded Assets 2 1.3 Assumption of Assumed Liabilities 2 1.4 Purchase Price 3
1.5 Contingent Consideration 3 1.6 Allocation of Purchase Price 4      
ARTICLE  II CLOSING 4     2.1 Closing 4 2.2 Closing Deliverables 4      
ARTICLE  III REPRESENTATIONS AND WARRANTIES OF SELLER 6     3.1 Organization and
Authority of Seller; Enforceability 6 3.2 No Conflicts; Consents 7 3.3 Title to
Assets 7 3.4 Tax Matters 7 3.5 Assumed Contracts 7 3.6 Intellectual Property
Rights 8 3.7 Legal Proceedings 9 3.8 Brokerage 9 3.9 Compliance with Laws;
Permits 9 3.10 Environmental Matters 9 3.11 Inventory 9 3.12 Financial
Statements 9 3.13 Warranties 10 3.14 No Other Representations or Warranties 10  
    ARTICLE  IV REPRESENTATIONS AND WARRANTIES OF BUYER 10     4.1 Organization
and Authority of Buyer; Enforceability 10 4.2 No Conflicts; Consents 11 4.3
Legal Proceedings 11 4.4 Brokerage 11 4.5 No Other Representations or Warranties
11       ARTICLE  V COVENANTS 11     5.1 Non-Competition; Non-Solicitation 11
5.2 Assignment of Contracts 13 5.3 Employee Matters 14 5.4 Da Vinci Intellectual
Property 15 5.5 Transfer Taxes 15

 



-i-

 

 



Table of Contents

(continued)

Page

 

 

5.6 Bulk Sales Laws 15 5.7 Public Announcements 15 5.8 Further Assurances 15    
  ARTICLE  VI        INDEMNIFICATION 16       6.1 Survival of Representations,
Warranties and Covenants 16 6.2 Indemnification by Seller and Parent 16 6.3
Indemnification by Buyer 17 6.4 Certain Limitations on Indemnification 17 6.5
Indemnification Procedures 18 6.6 Tax Treatment of Indemnification Payments 19
6.7 Exclusion of Certain Losses 19 6.8 Exclusivity 20       ARTICLE  VII
       MISCELLANEOUS 20       7.1 Fees and Expenses 20 7.2 Consent to
Amendments; Waivers 20 7.3 Successors and Assigns 20 7.4 Severability 20 7.5
Counterparts 21 7.6 Descriptive Headings 21 7.7 Entire Agreement 21 7.8 No Third
Party Beneficiaries 21 7.9 Governing Law 21 7.10 Submission to Jurisdiction;
Waiver of Jury Trial 21 7.11 Notices 22 7.12 No Strict Construction 23

 



-ii-

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 23, 2013,
is entered into by and among DILON TECHNOLOGIES, INC., a Delaware corporation
(“Buyer”), RMD INSTRUMENTS CORP. D/B/A DYNASIL PRODUCTS, a Delaware corporation
(“Seller”), and DYNASIL CORPORATION OF AMERICA, a Delaware corporation
(“Parent”).

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets and the Assumed Liabilities (as defined herein), subject to the terms and
conditions set forth herein; and

 

WHEREAS, simultaneously with the execution and delivery of this Agreement,
Seller and Buyer are entering into a Transition Services Agreement (the
“Transition Services Agreement”) pursuant to which Buyer and Seller will
cooperate for an initial period from the Closing Date (as defined herein) until
April 30, 2014 with respect to the conduct of certain aspects of the Business.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
PURCHASE AND SALE

 

1.1 Agreement to Purchase and Sell. Subject to the terms and conditions hereof,
at the Closing, Seller shall sell, assign, transfer and deliver to Buyer, and
Buyer shall purchase, acquire and accept from Seller, all right, title and
interest of Seller, free and clear of any mortgage, pledge, lien, charge,
security interest, claim or other encumbrance (“Encumbrances”), other than
Permitted Encumbrances,  in and to the following assets, properties and rights
used or held for use in Seller’s gamma medical probe business (the “Business”),
all of such assets, properties and rights being the “Purchased Assets”:

 

(a) all inventory located at or stored on behalf of the Company listed or
otherwise described on Schedule 1.1(a) hereto (the “Inventory”);

 

(b) all fixed assets, equipment, machinery, tools, furnishings, computer
hardware, fixtures and other tangible personal property listed or otherwise
described on Schedule 1.1(b) hereto (the “Equipment”);

 

(c) all Contracts listed or otherwise described on Schedule 1.1(c) hereto
(the “Assumed Contracts”) and all rights thereunder;

 

(d) all Intellectual Property rights listed or otherwise described on
Schedule 1.1(d) hereto (the “Purchased Intellectual Property”); provided,
however, that the Da Vinci Patent (as defined in Section 5.4) shall be assigned
and transferred to Buyer in accordance with Section 5.4;

 



1

 

 

(e) all express or implied guarantees, warranties, representations, covenants,
indemnities and similar rights relating to the Purchased Assets (the “Purchased
Rights”); and

 

(f) originals, or where not available, copies, of all books and records relating
to the Business, including, but not limited to, books of account, ledgers and
general, financial and accounting records, machinery and equipment maintenance
files, customer lists, customer purchasing histories, price lists, distribution
lists, supplier lists, production data, regulatory records, quality control
records and procedures, customer complaints and inquiry files, research and
development files, records and data (including all correspondence with any
governmental authority), sales material and records (including pricing history,
total sales, terms and conditions of sale, sales and pricing policies and
practices), strategic plans, internal financial statements, marketing and
promotional surveys, material and research and intellectual property files
relating to the Purchased Intellectual Property (the “Business Records”).

 

1.2 Excluded Assets. Other than the Purchased Assets subject to Section 1.1,
Buyer expressly understands and agrees that it is not purchasing or acquiring,
and Seller is not selling or assigning, any other assets or properties of
Seller, and all such other assets and properties shall be excluded from the
Purchased Assets (the “Excluded Assets”). Excluded Assets include the following
assets and properties of Seller:

 

(a) all cash and cash equivalents, bank accounts and securities of Seller;

 

(b) all Contracts that are not Assumed Contracts;

 

(c) all Intellectual Property other than the Purchased Intellectual Property,
including without limitation all rights to the name “Dynasil” and “RMD
Instruments” and any variations thereof;

 

(d) all owned and leased real property of Seller;

 

(e) rights to refunds of Taxes paid by Seller;

 

(f) insurance policies of Seller (and any cash or surrender value thereon) and
any pre-paid expenses with respect thereto; and

 

(g) the rights that accrue to Seller hereunder.

 

1.3 Assumption of Assumed Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to perform and discharge only the
following liabilities of Seller (collectively, the “Assumed Liabilities”):

 

(a) the liabilities of Seller under each Assumed Contract, but only to the
extent such liabilities do not arise as a consequence of any failure to perform,
improper performance or other breach, default or violation of Seller on or prior
to the Closing Date; and

 



2

 

 

(b) all liabilities of Seller under warranties given to customers with respect
to products or services of the Business, provided that Buyer’s cost of
performing obligations under such warranties in accordance with their terms
shall not in their aggregate exceed $50,000 (the “Warranty Cap Amount”).

 

Other than the Assumed Liabilities, Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created (collectively,
the “Excluded Liabilities”). All liabilities and obligations arising out of or
relating to Buyer’s ownership or operation of the Business and the Purchased
Assets on or after the Closing shall be solely the liabilities and obligations
of Buyer.

 

1.4 Purchase Price.

 

(a) The aggregate purchase price for the Purchased Assets shall be Three Million
Five Hundred Thousand Dollars ($3,500,000) (the “Purchase Price”), plus or minus
the Inventory Adjustment Amount (defined below), plus the assumption of the
Assumed Liabilities, plus the Contingent Payments, if any, paid in accordance
with Section 1.5. The Purchase Price as adjusted by the Inventory Adjustment
Amount and less $250,000 (the “Escrow Amount”) shall be paid at Closing by wire
transfer of immediately available funds to an account designated in writing by
Seller to Buyer. The Escrow Amount shall be deposited at Closing by wire
transfer of immediately available funds into an account designated by CSC Trust
Company of Delaware (the “Escrow Agent”) and shall be held and distributed
solely in accordance with the terms of the escrow agreement among Buyer, Seller
and the Escrow Agent, in the form attached hereto as Exhibit A (the “Escrow
Agreement”), to satisfy any and all claims for indemnification made by Buyer or
any other Buyer Indemnitee against Seller pursuant to Article VI. The Escrow
Agent will be required to release the Escrow Amount to Seller, except for
amounts previously paid to Buyer therefrom or subject to a pending claim for
indemnification pursuant to Article VI, on the twelve (12)-month anniversary of
the Closing Date.

 

(b) The Purchase Price is premised on the aggregate value of the Inventory
included in the Purchased Assets being $250,000 (which amount is net of $50,000
of reserves) (the “Threshold Inventory Value”).  Prior to Closing, Buyer and
Seller shall agree upon the specific items of Inventory included in the
Purchased Assets and the aggregate value of such items, which shall be
determined in accordance with Seller’s historical practices for valuing
inventory and shall be net of $50,000 of reserves.  If the value of the
Inventory so determined (“Actual Inventory Value”) is greater than or less than
the Threshold Inventory Value, the difference (the “Inventory Adjustment
Amount”) shall be added to or subtracted from the Purchase Price.

 



3

 

 

1.5 Contingent Consideration. If the U.S. Patent and Trademark Office grants an
issued patent for the development activities for the Da Vinci robotic surgery
gamma probe, as set forth in U.S. Provisional Application No. 61/757,057 (the
“Da Vinci Patent”), Buyer shall pay (the “Contingent Payment”) to Seller
contingent consideration on an annual basis equal to the amount of three percent
(3%) of the Net Sales (defined below) derived from products developed by Buyer
the sale of which would infringe the Da Vinci Patent absent Buyer’s ownership
thereof (“Covered Products”) for a period of ten (10) years from the date of
first commercial launch of such products. Buyer’s calculation of the Contingent
Payments shall be binding absent manifest error. Buyer shall have the sole and
exclusive right to determine whether and how it will undertake the development
and commercialization of Covered Products, and may in its sole discretion
determine not to engage in activities that would result in Contingent Payments.
As used herein, “Net Sales” means the amount received for the transfer of a
Covered Product to a third party, less documented: (a) sales, excise or use
taxes if paid by such third party; and (b) credits for defective or returned
Covered Products actually given. Leasing, lending, consigning or any other
activity by means of which a non-affiliated third party acquires the right to
possess or use a Covered Product shall be deemed a transfer for the purpose of
determining Net Sales. Buyer’s obligation to make Contingent Payments shall
apply to sales of Covered Products by a licensee of the Da Vinci Patent. 
Net Sales on Covered Products transferred as part of a non-cash exchange shall
be calculated at the then-current customary sales price invoiced to third
parties, as adjusted in accordance with the definition of Net Sales, or fair
market value if there are no current invoices to third parties. In the event
that Buyer transfers Covered Products to an Affiliate, and the Affiliate
retransfers the Covered Products to third-party customers, then Net Sales shall
be the price charged by the Affiliate to third-party customers, as adjusted in
accordance with the definition of Net Sales. If such Affiliate does not
retransfer the Covered Product to third-party customers within one year, Net
Sales shall be calculated to be the higher of (i) the price charged by Buyer to
the Affiliate, (ii) the average price charged by the Buyer to third-party
customers, as adjusted in accordance with the definition of Net Sales, or (iii)
in the absence of sales to third party customers, the fair market price for the
Covered Products. In the case of a transfer of a Covered Product that does not
result in a cash receipt, Net Sales shall accrue upon the first of delivery or
invoice.

 

1.6 Allocation of Purchase Price. Seller and Buyer agree to allocate the
Purchase Price among the Purchased Assets for all purposes (including tax and
financial accounting) as agreed in good faith negotiations in accordance with
applicable law, taking into account the advice of their respective accountants.
Buyer and Seller shall file all tax returns (including amended returns and
claims for refund) and information reports in a manner consistent with such
allocation.

 

ARTICLE II
CLOSING

 

2.1 Closing. Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place on the date hereof by the release of executed documents by the
parties after the delivery thereof by overnight courier or electronic
transmission. The date on which the Closing occurs is herein referred to as the
“Closing Date.” The consummation of the transactions contemplated by this
Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

 

2.2 Closing Deliverables.

 

(a) At the Closing, Seller shall deliver to Buyer the following:

 

(i) a bill of sale in the form attached hereto as Exhibit B (the “Bill of Sale”)
and duly executed by Seller, transferring the tangible personal property
included in the Purchased Assets to Buyer;

 



4

 

 

(ii) an assignment and assumption agreement in the form attached hereto as
Exhibit C (the “Assignment and Assumption Agreement”) and duly executed by
Seller, effecting the assignment to and assumption by Buyer of the Assumed
Contracts, the Purchased Rights and the Business Records and the Assumed
Liabilities;

 

(iii) an intellectual property assignment agreement in the form attached hereto
as Exhibit D (the “Intellectual Property Assignment Agreement” and, together
with this Agreement, the Bill of Sale, the Assignment and Assumption Agreement,
the Transition Services Agreement and the Escrow Agreement, the “Transaction
Documents”) and duly executed by Seller, with respect to the assignment to Buyer
of all of Seller’s right, title and interest in and to the Purchased
Intellectual Property;

 

(iv) the Transition Services Agreement in the form attached hereto as Exhibit E
duly executed by Seller;

 

(v) a duly executed Form W-9 indicating Seller is not subject to withholding
obligations that would apply to payment of the Purchase Price;

 

(vi) the Escrow Agreement duly executed by Seller; and

 

(vii) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Seller (A) attaching (i) a copy of its certificate of incorporation,
certified by the Secretary of the State of Delaware, (ii) a certificate, as of
the most recent practicable date, of the Secretary of the State of Delaware as
to its good standing and (iii) certificates, as of the most recent practicable
date, as to its good standing from each foreign jurisdiction in which it is
qualified to conduct business as a foreign corporation, and (B) certifying as to
(i) the resolutions of the board of directors and stockholders of Seller (as
applicable) duly adopted and in effect, which authorize the execution, delivery
and performance of this Agreement and the transactions contemplated hereby, and
(ii) the names and signatures of the officers of Seller authorized to sign this
Agreement and the documents to be delivered hereunder.

 

(b) At the Closing, Buyer shall deliver to Seller the following:

 

(i) the Purchase Price, as adjusted by the Inventory Adjustment Amount, less the
Escrow Amount;

 

(ii) the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii) the Transition Services Agreement duly executed by Buyer;

 

(iv) the Escrow Agreement duly executed by Buyer; and

 

(v) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer (A) attaching (i) a copy of its certificate of incorporation,
certified by the Secretary of the State of Delaware, (ii) a certificate, as of
the most recent practicable date, of the Secretary of the State of Delaware as
to its good standing and (iii) certificates, as of the most recent practicable
date, as to its good standing from each foreign jurisdiction in which it is
qualified to conduct business as a foreign corporation, and (B) certifying as to
(i) the resolutions of the board of directors of Buyer, duly adopted and in
effect, which authorize the execution, delivery and performance of this
Agreement and the transactions contemplated hereby, and (ii) the names and
signatures of the officers of Buyer authorized to sign this Agreement and the
documents to be delivered hereunder.

 



5

 

 

(c) At the Closing, Buyer shall deliver the Escrow Amount to the Escrow Agent
pursuant to the Escrow Agreement.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth on the disclosure schedule delivered by Seller to Buyer
(the “Disclosure Schedule”), Seller represents and warrants to Buyer that the
statements contained in this Article III are true and correct as of the date
hereof. For purposes of this Article III, “Seller’s knowledge,” “knowledge of
Seller” and any similar phrases shall mean the actual knowledge of Peter Sulick,
Thomas Leonard, Patricia Kehe, Michael O’Neill and Kevin Nolan (“Nolan”), as
well as any other knowledge which such individuals would have possessed had they
made reasonable inquiry with respect to the matter in question. The Disclosure
Schedule shall be arranged in sections and subsections corresponding to the
numbered and lettered sections and subsections contained in this Article III and
any event, condition or matter specifically disclosed in one numbered and/or
lettered section or subsection of the Disclosure Schedule shall be deemed
disclosed and incorporated into any other numbered and/or lettered section or
subsection of the Disclosure Schedule to the extent readily apparent from the
context.

 

3.1 Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Seller has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement and the documents
to be delivered hereunder constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
except to the extent that enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 



6

 

 

3.2 No Conflicts; Consents. The execution, delivery and performance by Seller of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller; (b) violate or conflict in any material respect with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to Seller or the Purchased Assets; (c) materially conflict with, or result in
(with or without notice or lapse of time or both) any material violation of, or
material default under, or give rise to a right of termination, acceleration or
modification of any obligation or loss of any benefit under any contract or
other instrument to which Seller is a party or to which any of the Purchased
Assets are subject; or (d) result in the creation or imposition of any
Encumbrance (other than Permitted Encumbrances) on the Purchased Assets. Except
as set forth in Section 3.2 of the Disclosure Schedule, no consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement, the consummation of the
transactions contemplated hereby, and in order for Buyer to assume all rights of
Seller under the Assumed Contracts, such rights to remain fully enforceable by
Buyer. “Permitted Encumbrances” means (i) Encumbrances for taxes, assessments
and governmental charges not yet due and payable or for taxes, assessments and
governmental charges immaterial in amount that are being contested in good
faith; (ii) statutory Encumbrances of landlords, carriers, warehousemen,
mechanics, materialmen and repairmen for sums (x) not yet delinquent or
(y) immaterial in amount and being contested in good faith; (iii) Encumbrances
expressly provided for in Assumed Contracts unrelated to a breach thereof by
Seller; and (vi) Encumbrances that will be paid off or otherwise terminated at
or before the Closing.

 

3.3 Title to Assets. Seller has and shall convey to Buyer at the Closing, good,
valid, transferable and marketable title to, or valid leasehold interests in,
all of the Purchased Assets, free and clear of all Encumbrances (other than
Permitted Encumbrances). The tangible personal property included in the
Purchased Assets is in good condition and is adequate for the uses to which it
is being put, and none of such tangible personal property is in need of
maintenance or repairs except for ordinary, routine maintenance and repairs that
are not material in nature or cost.

 

3.4 Tax Matters. Seller has filed, on or before the required dates, all federal,
state and local tax returns and reports required to be filed by it and Seller
has paid all taxes, assessments, deficiencies, penalties and interest required
to be paid by applicable law in connection. There are no outstanding tax liens
against the Purchased Assets, and Seller has not received notice of any audit or
investigation of Seller by any tax authority. Consistent with past practices of
the relevant governmental authorities, there will be no personal property,
machine, tools, business license or other taxes imposed or assessed against
Buyer that arise in connection with Seller’s ownership of the Purchased Assets
prior to the Closing Date. Following the Closing, Seller agrees to timely file
all necessary tax returns and Seller shall pay all taxes, assessments,
deficiencies, penalties and interest required to be paid up to the Closing Date
or associated with the consummation of the transactions contemplated by this
Agreement.

 

3.5 Assumed Contracts. Each Assumed Contract is valid and binding in accordance
with its terms and is in full force and effect. None of Seller or, to Seller’s
knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Assumed Contract. There are no
material rights or obligations of any party to any Assumed Contract as between
such parties other than the rights and obligations of such parties expressly
stated in such Assumed Contract. No event or circumstance has occurred that,
with or without notice or lapse of time or both, would constitute an event of
default under any Assumed Contract or result in a termination thereof or would
cause or permit the acceleration or other changes of any right or obligation or
the loss of benefit thereunder. Complete and correct copies of each Assumed
Contract have been made available to Buyer. There are no disputes pending or
threatened under any Assumed Contract.

 



7

 

 

3.6 Intellectual Property Rights.

 

(a) “Intellectual Property” means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) internet domain name
registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys’ fees for past, present and future
infringement and any other rights relating to any of the foregoing).

 

(b) To Seller’s knowledge, Seller owns or has adequate, valid and enforceable
rights to use all the Purchased Intellectual Property, free and clear of all
Encumbrances (other than Permitted Encumbrances). Seller is not bound by any
outstanding judgment, injunction, order or decree restricting the use of the
Purchased Intellectual Property, or restricting the licensing thereof to any
person or entity. With respect to the registered Purchased Intellectual Property
listed on Schedule 1.1(d), (i) to Seller’s knowledge, all such Purchased
Intellectual Property is valid, subsisting and in full force and effect and (ii)
Seller has paid all maintenance fees and made all filings required to maintain
Seller’s ownership thereof. For all such registered Purchased Intellectual
Property, Section 3.6(b) of the Disclosure Schedule lists (A) the jurisdiction
where the application or registration is located, (B) the application or
registration number, and (C) the application or registration date.

 

(c) Seller’s prior and current use of the Purchased Intellectual Property, to
Seller’s knowledge, has not and does not infringe, violate, dilute or
misappropriate the Intellectual Property of any person or entity and there are
no claims pending or threatened by any person or entity with respect to the
ownership, validity, enforceability, effectiveness or use of the Purchased
Intellectual Property. To Seller’s knowledge, no person or entity is infringing,
misappropriating, diluting or otherwise violating any of the Purchased
Intellectual Property. Neither Seller nor any Affiliate of Seller has made or
asserted any claim, demand or notice against any person or entity alleging any
such infringement, misappropriation, dilution or other violation. For purposes
of this Agreement, “Affiliate” of a person means any other person that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such person. The term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise.

 

(d) Each person who has participated in the invention or development of any of
the Purchased Intellectual Property has executed a written assignment of all of
such person’s rights therein to Seller.

 



8

 

 

3.7 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets or the Assumed Liabilities; or (b) that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. To Seller’s knowledge, no event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

3.8 Brokerage. Except as set forth in Section 3.8 of the Disclosure Schedule, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other similar fee or commission in connection with the transactions contemplated
hereby based upon arrangements made by or on behalf of Seller, or officer,
member, director or employee of Seller, or any Affiliate of Seller.

 

3.9 Compliance with Laws; Permits.

 

(a) Seller has complied, and is now complying, in all material respects with all
material federal, state and local laws and regulations applicable to ownership
and use of the Purchased Assets.

 

(b) Section 3.9(b) of the Disclosure Schedule lists all permits, licenses,
franchises, approvals, authorizations, registrations, certificates, variances
and similar rights obtained from governmental authorities necessary for the
conduct of the Business as presently conducted by Seller (the “Permits”). The
Permits are valid and in full force and effect. All fees and charges with
respect to such Permits as of the date hereof have been paid in full. To
Seller’s knowledge, no event has occurred that, with or without notice or lapse
of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any Permit.

 

3.10 Environmental Matters. Seller has obtained all material permits required
under federal, state and local environmental, hazardous waste and occupational
health laws, regulations and guidelines (“Environmental Laws”) to conduct its
business as it is presently being conducted at any properties leased, owned or
used in any way by Seller. Seller is in material compliance with all
Environmental Laws and Seller has not received any notice of nor, to Seller’s
knowledge, is it the subject of any current investigation to the contrary. To
Seller’s knowledge, Seller has not caused any condition at any property leased,
owned or used by Seller which may result in liability under any Environmental
Law.

 

3.11 Inventory. All inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories included in the Purchased
Assets consist in all material respects of a quality and quantity usable and
salable in the ordinary course of business.

 

3.12 Financial Statements. Section 3.12 of the Disclosure Schedule sets forth
profit and loss statements of the Business for the fiscal year ended September
30, 2013 and for the two-month period ended November 30, 2013 (the “Financial
Statements”).  The Financial Statements are derived from and have been prepared
in a manner consistent with Seller’s books and records, and to the Company’s
knowledge, fairly present in all material respects the results of operations of
the Business with respect to the items set forth therein for the periods
indicated.

 



9

 

 

3.13 Warranties. Section 3.13 of the Disclosure Schedule sets forth a correct
and complete copy of Seller’s standard warranties on all products and services
sold in the Business during the past five years (the “Standard Warranties”). 
There are no warranties, written or verbal, express or implied, that apply to
such products and services other than the Standard Warranties.

 

3.14 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article III (as modified by the Disclosure
Schedule) or in any other Transaction Document, neither Seller nor any other
person has made or makes any other express or implied representation or warranty
on behalf of Seller, and Seller hereby disclaims any other representations or
warranties, whether made by Seller or any of its Affiliates or representatives.
Except for the representations and warranties contained in this Article III (as
modified by the Disclosure Schedule) or in any other Transaction Document,
Seller hereby disclaims all liability and responsibility for, or any use by
Buyer or its Affiliates or representatives of, any representation, warranty,
projection, forecast, statement, or information made, communicated, or furnished
(orally or in writing) to Buyer or its Affiliates or representatives (including
any opinion, information, projection or advice that may heretofore have been or
may hereafter be made available to Buyer or its Affiliates or representatives,
whether in any “data rooms,” “management presentations,” or “break out
sessions,” in response to questions submitted by or on behalf of Buyer or
otherwise by any representative of Seller or any of its Affiliates). The Parties
agree that any matter, condition or set of facts which is more specifically
(rather than generally or by implication) covered by any of the representations
and warranties in this Article III shall be governed solely by such more
specific representation and warranty without reference to or inclusion within a
more generalized representation and warranty that but for this sentence would be
applicable to such matter, condition or set of facts. By way of example,
compliance with Environmental Laws shall be governed solely by Section 3.10 and
not Section 3.9.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof. For purposes of this
Article IV, “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual knowledge of any director or officer of Buyer, as well as
any other knowledge which such individuals would have possessed had they made
reasonable inquiry with respect to the matter in question.

 

4.1 Organization and Authority of Buyer; Enforceability. Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has full corporate power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Buyer of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 



10

 

 

4.2 No Conflicts; Consents. The execution, delivery and performance by Buyer of
this Agreement and the documents to be delivered hereunder, and the consummation
of the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Buyer; or (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Buyer. No consent,
approval, waiver or authorization is required to be obtained by Buyer from any
person or entity (including any governmental authority) in connection with the
execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby.

 

4.3 Legal Proceedings. There is no Action of any nature pending or, to Buyer’s
knowledge, threatened against or by Buyer that challenges or seeks to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement. No
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

 

4.4 Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement based on any arrangement or agreement to which Buyer is a party or to
which Buyer is subject.

 

4.5 No Other Representations or Warranties. Buyer acknowledges that Seller has
not made and is not making any representations or warranties whatsoever
regarding the subject matter of this Agreement, express or implied, except as
provided in Article III, or in any other Transaction Document and that it is not
relying and has not relied on any representations or warranties whatsoever
regarding the subject matter of this Agreement, express or implied, except for
the representations and warranties in Article III.

 

ARTICLE V
COVENANTS

 

5.1 Non-Competition; Non-Solicitation.

 

(a) As consideration for, and to induce Buyer to pay the consideration set forth
in this Agreement, Seller hereby covenants and agrees that, except as the Board
of Directors of Buyer may expressly authorize or direct in writing, Seller shall
not, for a period of two (2) years from the date hereof (the “Restricted
Period”), directly or indirectly: own, manage, operate, join, or control (or
participate in the ownership, management, operation or control of), any
corporation, company, association, partnership, limited liability company,
proprietorship or other business entity  that is involved in the sale of any
services or products competitive with any part or all of the Business
(“Competitive Goods or Services”), or in any other role or capacity that
involves competition with Buyer in the Business, worldwide (the “Restricted
Territory”), which is the territory in which Seller conducted the Business
immediately prior to the transactions set forth in this Agreement. 
Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Seller from (a) engagement by any other company or business
organization, or any division thereof, if the activities of Seller in such other
engagement, in any capacity, do not involve work on matters directly related to
the Competitive Goods or Services or (b) acquiring as a passive investment not
more than five percent (5%) of the outstanding voting securities of any company
or business organization that is involved in the sale of Competitive Goods or
Services; provided, however, that such securities are listed on a national
securities exchange.

 



11

 

 

(b) In addition to any other covenant and obligation set forth in this Section
5.1, Seller hereby covenants and agrees that during the Restricted Period,
Seller shall not directly or indirectly solicit, induce, or attempt to induce
any Customers or Prospective Customers (as defined below) (i) to cease doing
business in whole or in part with Buyer, or (ii) to purchase from Seller or
contract with Seller for the sale of (directly or from any other firm,
partnership, company, proprietorship, corporation or other person or entity) any
Competitive Goods or Services.  For purposes of this Agreement, “Customers”
shall mean any individual or business entity whom Seller has contracted with, or
sold goods or services to, within the twelve (12) month period immediately
preceding the date hereof, but excluding suppliers of Seller, and “Prospective
Customers” shall mean any individual or business entity solicited by Seller for
any purpose relating to the Business at any time within the twelve (12) month
period immediately preceding the date hereof with whom there is a reasonable
prospect as of the date hereof of such individual or business entity becoming a
Customer within the eighteen (18) month period following the date hereof, but
excluding suppliers and potential suppliers of Seller.

 

(c) Seller hereby covenants and agrees that during the Restricted Period, Seller
shall not, and shall not permit any of its affiliates to, directly or
indirectly, (i) solicit, induce, or attempt to induce any Transferred Employee,
(ii) employ, or otherwise engage as an employee, independent contractor, or
otherwise, any Transferred Employee, or (iii) solicit, induce, or attempt to
induce any business relation of Buyer’s to cease doing business in whole or in
part with Buyer, or in any way knowingly interfere with Buyer’s relationship
with such person or entity.

 

(d) During the Restricted Period, each party agrees not to make, directly or
indirectly, any public statements, or direct or indirect communications with the
intention that such statements or communications be, or could be, harmful to or
reflect negatively on another party or any affiliate of another party.  Nothing
in the foregoing provision shall limit a party’s ability to participate in a
legal proceeding either relating to this Agreement or where such participation
is compelled by a court or arbitrator with competent jurisdiction or limit a
party from making any statements or communications (i) required to be made by
law or (ii) in good faith in connection with, or in furtherance of, exercising
Seller’s rights under this Agreement.

 

(e) The parties acknowledge that the restrictions stated in this Agreement are
reasonable and the covenants are necessary to protect and preserve the parties’
business and interests.  If, however, a court of competent jurisdiction, at the
time of enforcement, shall deem the restrictions as stated in this Section 5.1
to be unreasonable as to the duration, scope, or area of restriction, then such
restrictions may be applied only to such activities and territory and only for
such period of time as the court determines to be reasonable in light of all the
circumstances then existing, with such determination by the court to be binding
on the parties hereto.  Each party hereby expressly waives all claims and
defenses which would prevent or restrict a court from modifying the restrictions
as set forth herein.  Each party acknowledges that the other parties hereto
would not have entered into this Agreement and agreed to pay the consideration
set forth therein and/or perform the other obligations required hereby but for
such party’s agreement to enter into this Section 5.1.  Each party hereby
acknowledges and agrees that the covenants set forth in this Section 5.1 are a
material and substantial part of the transactions contemplated by the
Transaction Documents and are supported by adequate consideration.

 



12

 

 

(f) Except as otherwise expressly provided herein, the agreements and covenants
made by each party in and the obligations of each party hereunder shall survive
the termination of this Agreement.  Each such agreement and covenant by each
party shall be construed as a covenant and agreement independent of any other
provision herein, and the existence of any claim or cause of action by Seller
against Buyer, or by Buyer against Seller, shall not constitute a defense to the
enforcement of the provisions of any such covenant or agreement.

 

(g) Each party hereby acknowledges that such party’s covenants and obligations
hereunder are of special, unique, unusual, extraordinary and intellectual
character, which gives them a peculiar value, the actual or threatened breach of
which may result in substantial injuries and damages, for which monetary relief
may fail to provide an adequate remedy at law.  Accordingly, each party agrees
that each other party shall be entitled, in the event of an actual or threatened
breach of this Section 5.1, to seek remedies of (i) temporary or permanent
injunctive relief; (ii) specific performance; and (iii) monetary relief, to the
extent that monetary relief may constitute an adequate remedy in whole or in
part; provided, however, Seller does not waive the right to oppose relief on the
grounds that no breach or threatened breach has occurred.  If any proceeding for
injunctive relief or specific performance is brought by a party to enforce the
terms of this Section 5.1, the other parties hereto shall be deemed to have
waived, and shall not assert, any claim or defense that the party bringing such
proceeding have an adequate remedy at law or that such a remedy at law exists. 
If any action at law or in equity is brought to enforce or interpret the terms
of this Section 5.1, the party bringing such action, if it prevails in such
action, shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which a court of competent
jurisdiction may order.

 

(h) If any provision in this Section 5.1 is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect without being impaired or
invalidated in any way.

 

5.2 Assignment of Contracts. To the extent any Assumed Contract is not capable
of being sold, assigned, transferred or conveyed without the authorization,
approval, consent or waiver of the other party or parties thereto, or any other
person (or if such Assumed Contract would be breached in the event of a sale,
assignment, transfer or conveyance without such approval, consent or waiver),
then (a) this Agreement shall not, in the event such other person shall object
to such assignment, constitute an assignment or conveyance thereof absent such
approval, consent or waiver and (b) Seller shall use commercially reasonable
efforts, after the Closing Date, to obtain all necessary approvals, consents or
waivers necessary to convey to Buyer each such Assumed Contract. Until such time
as an Assumed Contract is assigned to Buyer, (i) Seller and Buyer will cooperate
in a mutually agreeable arrangement under which Buyer will obtain the benefits
and assume the obligations under such Assumed Contract in accordance with this
Agreement, including subcontracting, sub-licensing or subleasing to Buyer (to
the extent permitted by such Assumed Contract), and Seller will enforce for the
benefit of Buyer, at Buyer’s sole expense, with Buyer assuming Seller’s
obligations, any and all rights against a third party thereto, and (ii) Buyer
will fully cooperate with Seller and pay all of Seller’s ordinary course and
documented out-of-pocket and other costs and expenses incurred under each
Assumed Contract. Seller will promptly pay to Buyer when received all monies
received by Seller under any Assumed Contract or any benefit arising thereunder
to the extent relating to periods following the Closing (subject to Article II
of the Transition Services Agreement).

 



13

 

 

5.3 Employee Matters.

 

(a) Seller acknowledges that Buyer at or before Closing may extend offers of
employment to the employees, officers and consultants of Seller (the “Seller
Employees”) listed on Schedule 5.3(a) (the “Designated Employees”). Seller
hereby consents to the hiring of each Designated Employee by Buyer, and Seller
shall terminate the employment of each Designated Employee that accepts an offer
of employment from Buyer; provided, however, that to the extent Nolan accepts an
offer of employment from Buyer, Nolan’s employment with Seller shall continue
until the End Date (as defined in the Transition Services Agreement), unless
earlier terminated by Nolan or Seller, and Nolan’s employment with Buyer shall
not commence until on or after the End Date. Buyer may employ any of the
Designated Employees upon those terms that it may establish in its sole
discretion, but shall have no obligation to do so.

 

(b) After the Closing Date, Buyer shall become responsible for any and all
wages, salaries, and other cash compensation payable to each Designated Employee
who is hired by Buyer (each, a “Transferred Employee”) for periods following the
Closing Date on such terms and conditions as Buyer and each Transferred Employee
may agree; provided, however, that if Nolan is a Transferred Employee, Seller
shall be responsible for any and all wages, salaries, and other cash
compensation payable to Nolan between the Closing Date and the End Date (as
defined in the Transition Services Agreement). Buyer shall have no liability for
any amount owed to any Seller Employee, including any Transferred Employee,
arising from the period prior to the Closing Date or the consummation of the
transactions contemplated hereby. Buyer and Seller agree that the Seller
Employees are not third-party beneficiaries of this Agreement.

 

(c) After the Closing Date, Seller shall remain responsible for (i) any and all
wages, salaries, other cash compensation or any other obligations (including,
without limitation, accrued vacation leave and sick leave, bonuses, commissions
and other incentive-based cash compensation) payable to the Seller Employees and
any former employees, officers and consultants of Seller (“Former Seller
Employees”) for periods on and prior to the Closing and (ii) any severance,
retention bonus or change in control payment payable to any of the Seller
Employees or Former Seller Employees that become due or owed whether as a result
of the consummation of the transactions contemplated by this Agreement or
otherwise.

 



14

 

 

5.4 Da Vinci Intellectual Property. On or before January 25, 2014, Seller shall
file (a) a Non-Provisional Patent Application (the “Non-Provisional Patent
Application”) in the United States Patent and Trademark Office (“USPTO”)
claiming priority to United States Provisional Patent Application Serial
No. 61/757,057 (the “Da Vinci Patent”) and (b) a Patent Cooperation Treaty (PCT)
Patent Application (the “PCT Patent Application”) in the USPTO, acting as the
Receiving Office for the World Intellectual Property Organization (“WIPO”),
claiming priority to the Da Vinci Patent. Seller shall record assignments of the
Da Vinci Patent, the Non-Provisional Patent Application and the PCT Patent
Application (collectively, the “Patent Applications”) with the USPTO within ten
(10) days after receiving the serial numbers of the Non-Provisional Patent
Application and the PCT Patent Application, assigning all right, title and
interest to the Patent Applications to Buyer. Seller shall within ten (10) days
after recording the assignment of the PCT Patent Application file a request
under PCT Rule 92bis with WIPO to change the identity of the Applicant from
Seller to Buyer. Seller further agrees to execute, and have the inventors
execute, any and all documents necessary to convey the rights to such Patent
Applications to Buyer. Buyer shall promptly reimburse Seller for all costs and
expenses (including legal fees) incurred in preparing and filing the
Non-Provisional Patent Application and the PCT Patent Application and effecting
the assignment of the Patent Applications to Buyer.

 

5.5 Transfer Taxes. All transfer, documentary, sales, use, stamp, registration,
value added and other such taxes (including any penalties and interest) incurred
in connection with this Agreement and the documents to be delivered hereunder
shall be borne and paid solely by Seller when due. Seller shall, at its own
expense, timely file any tax return or other document with respect to such taxes
(and Buyer shall cooperate with respect thereto as necessary).

 

5.6 Bulk Sales Laws. The parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar laws of any jurisdiction that may
otherwise be applicable with respect to the sale of any or all of the Purchased
Assets to Buyer.

 

5.7 Public Announcements. After the Closing Date, Seller shall not (and Seller
shall not permit any of its representatives to) issue any press release or make
any public statement regarding this Agreement, or regarding any of the
transactions contemplated by this Agreement, without Buyer’s prior written
consent, which consent shall not be unreasonably withheld; provided that Seller
may make such disclosure if it is required to do so by applicable law.

 

5.8 Further Assurances. Following the Closing, each of the parties hereto shall,
and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

 



15

 

 

ARTICLE VI
INDEMNIFICATION

 

6.1 Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and agreements contained herein and all related rights to
indemnification shall survive the Closing as follows:

 

(a) the representations and warranties set forth in Sections 3.1, 3.2, 3.3, 3.4,
4.1 and 4.2 shall survive for the duration of the applicable statute of
limitations plus 60 days;

 

(b) all representations and warranties other than those identified in
Section 6.1(a) shall survive for a period of 12 months after the Closing; and

 

(c) all covenants shall survive until fully performed in accordance with their
terms.

 

6.2 Indemnification by Seller and Parent. Subject to the other terms and
conditions of this Article VI, Seller and Parent shall jointly and severally
defend, indemnify and hold harmless Buyer, its Affiliates and its
representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all liabilities, deficiencies, demands, claims, suits, actions, or
causes of action, assessments, losses, costs, expenses, interest, fines,
penalties, actual or punitive damages or reasonable costs or reasonable expenses
of any and all investigations, proceedings, judgments, remediations, settlements
and compromises (including reasonable fees and expenses of attorneys,
accountants and other experts) (“Losses”) incurred or sustained by, or imposed
upon, the Buyer Indemnitees based upon, arising out of, with respect to or by
reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or the other Transaction Documents (excluding
the Transition Services Agreement);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or the other Transaction
Documents (excluding the Transition Services Agreement);

 

(c) any third party claim arising out of or resulting from Seller’s ownership of
the Purchased Assets or operation of the Business prior to Closing (other than
with respect to the Assumed Liabilities);

 

(d) Seller’s operation of its businesses other than the Business at any time;

 

(e) any and all expenses incurred in performing warranty work in excess of the
amount of the Warranty Cap; or

 

(f) the Permitted Encumbrances and any and all obligations relating thereto.

 



16

 

 

6.3 Indemnification by Buyer. Subject to the other terms and conditions of this
Article VI, Buyer shall indemnify Seller and its Affiliates and their
representatives (collectively, the “Seller Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or the other Transaction Documents (excluding
the Transition Services Agreement);

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or the other Transaction Documents
(excluding the Transition Services Agreement);

 

(c) any Assumed Liability; or

 

(d) any liability or obligation arising out of or relating to Buyer’s ownership
or operation of the Business and the Purchased Assets on or after the Closing.

 

6.4 Certain Limitations on Indemnification. The indemnification provided for in
Section 6.2 and Section 6.3 shall be subject to the following limitations:

 

(a) Neither Seller nor Parent shall be liable to the Buyer Indemnitees for
indemnification under Sections 6.2(a) (other than with respect to a claim for
indemnification based upon, arising out of, with respect to or by reason of any
inaccuracy in or breach of any representation or warranty in Sections 3.1, 3.2,
3.3, 3.4 and 3.8 (the “Buyer Basket Exclusions”)), until the aggregate amount of
all Losses in respect of indemnification under Section 6.2(a) (other than those
based upon, arising out of, with respect to or by reason of the Buyer Basket
Exclusions) exceeds $25,000, in which event Seller shall be required to pay or
be liable for all such Losses from the first dollar.

 

(b) Buyer shall not be liable to the Seller Indemnitees for indemnification
under Section 6.3(a) (other than with respect to a claim for indemnification
based upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of any representation or warranty in Sections 4.1, 4.2, 4.3 and 4.4 (the
“Seller Basket Exclusions”)) until the aggregate amount of all Losses in respect
of indemnification under Section 6.3(a) (other than those based upon, arising
out of, with respect to or by reason of the Seller Basket Exclusions) exceeds
$25,000, in which event Buyer shall be required to pay or be liable for all such
Losses from the first dollar.

 

(c) The maximum aggregate liability of Seller for indemnification under
Section 6.2 other than with respect to the Buyer Basket Exclusions, and the
maximum liability of Buyer for indemnification under Section 6.3 other than with
respect to the Seller Basket Exclusions, shall not exceed the Escrow Amount. The
maximum aggregate liability of Seller for indemnification under 6.2 with respect
to Buyer Basket Exclusions, and the maximum liability of Buyer for
indemnification under Section 6.3 with respect to the Seller Basket Exclusions,
shall not exceed $750,000.

 



17

 

 

(d) No claim for indemnification may be asserted against any party for breach of
any representation, warranty, covenant or agreement contained herein, unless
written notice of such claim that complies with Section 6.5 is received by such
party on or prior to the date on which the representation, warranty, covenant or
agreement on which such claim is based ceases to survive as set forth in
Section 6.1.

 

(e) For purposes of this Article VI, the amount of Losses resulting from an
inaccuracy in or breach of any representation or warranty shall be determined
without regard to any materiality, knowledge, or other similar qualification
contained in or otherwise applicable to such representation or warranty.

 

6.5 Indemnification Procedures.

 

(a) Third Party Claims. The party making a claim under this Article VI is
referred to as the “Indemnified Party,” and the party against whom such claims
are asserted under this Article VI is referred to as the “Indemnifying Party.”
If any Indemnified Party receives notice of the assertion or commencement of any
action, suit, claim or other legal proceeding made or brought by any person who
is not a party to this Agreement or an Affiliate of a party to this Agreement or
a representative of the foregoing (a “Third Party Claim”) against such
Indemnified Party with respect to which the Indemnifying Party is obligated to
provide indemnification under this Agreement, the Indemnified Party shall give
the Indemnifying Party prompt written notice thereof. The failure to give such
prompt written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail and
shall indicate the estimated amount, if reasonably practicable, of the Loss that
has been or may be sustained by the Indemnified Party. The Indemnified Party
shall provide to the Indemnifying Party as promptly as practicable thereafter
such information and documentation as may be reasonably requested by the
Indemnifying Party to support and verify the claim asserted. The Indemnifying
Party shall have the right to participate in, or by giving written notice to the
Indemnified Party, to assume the defense of any Third Party Claim at the
Indemnifying Party’s expense and by the Indemnifying Party’s own counsel, which
shall be reasonably acceptable to the Indemnified Party, and the Indemnified
Party shall cooperate in good faith in such defense. In the event that the
Indemnifying Party assumes the defense of any Third Party Claim, subject to
Section 6.5(b), it shall have the right to take such action as it deems
necessary to avoid, dispute, defend, appeal or make counterclaims pertaining to
any such Third Party Claim in the name and on behalf of the Indemnified Party.
The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. If the
Indemnifying Party elects not to compromise or defend such Third Party Claim,
fails to promptly notify the Indemnified Party in writing of its election to
defend as provided in this Agreement, or fails to conduct the defense in a
diligent manner and in accordance with applicable standards of professionalism,
the Indemnified Party may, subject to Section 6.5(b), pay, compromise, defend
such Third Party Claim and seek indemnification for any and all Losses based
upon, arising from or relating to such Third Party Claim. Seller and Buyer shall
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses of the Indemnified Party) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.

 



18

 

 

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 6.5(b). If a firm offer is made to settle a Third Party
Claim without leading to liability or the creation of a financial or other
obligation or limitation on the part of the Indemnified Party and provides, in
customary form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) business
days after its receipt of such notice, the Indemnified Party may continue to
contest or defend such Third Party Claim and in such event, the maximum
liability of the Indemnifying Party as to such Third Party Claim shall not
exceed the amount of such settlement offer. If the Indemnified Party fails to
consent to such firm offer and also fails to assume defense of such Third Party
Claim, the Indemnifying Party may settle the Third Party Claim upon the terms
set forth in such firm offer to settle such Third Party Claim, and the
Indemnifying Party shall be liable to the extent of such settlement offer. If
the Indemnified Party has assumed the defense pursuant to Section 6.5(a), it
shall not agree to any settlement without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

 

(c) Direct Claims. Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Direct Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have thirty (30) days after its receipt of
such notice to respond in writing to such Direct Claim. During such thirty
(30)-day period, the Indemnified Party shall provide to the Indemnifying Party
as promptly as practicable thereafter such information and documentation as may
be reasonably requested by the Indemnifying Party to support and verify the
Direct Claim asserted. If the Indemnifying Party does not so respond within such
thirty (30)-day period, the Indemnifying Party shall be deemed to have accepted
responsibility for such Direct Claim.

 

6.6 Tax Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the parties as an adjustment to the
Purchase Price for tax purposes, unless otherwise required by law.

 

6.7 Exclusion of Certain Losses. No party will be entitled to indemnification
under this Article VI for lost income, revenues or profits, multiples of
earnings, diminution in value, consequential, exemplary, incidental, punitive or
special damages. Seller shall not be liable under this Article VI for any Losses
based upon or arising out of any inaccuracy in or breach of any of the
representations or warranties of Seller contained in this Agreement if Seller
can establish that Buyer had knowledge of such inaccuracy or breach before the
Closing.

 



19

 

 

6.8 Exclusivity. Except as provided in Section 5.1, the indemnification rights
set forth in this Article VI shall be the sole and exclusive remedies of the
parties for any Losses based upon, arising out of or otherwise in respect of the
matters set forth in this Agreement, and the parties shall not be entitled to
any further indemnification rights or claims of any nature whatsoever in respect
thereof. Each party expressly waives, from and after the Closing, to the fullest
extent permitted under applicable law, any and all rights, claims and causes of
action against the other parties and their respective Affiliates and each of
their respective representatives relating to the subject matter of this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby (including relating to any Exhibit, Schedule or document
delivered hereunder) arising under or based upon any law or otherwise.
Notwithstanding the foregoing, nothing in this Agreement shall in any way limit
the liability of any person for such person’s acts of intentional fraud.

 

ARTICLE VII
MISCELLANEOUS

 

7.1 Fees and Expenses. Except as expressly noted to the contrary herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

7.2 Consent to Amendments; Waivers. This Agreement may only be amended, modified
or supplemented by an agreement in writing signed by each party hereto. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 

7.3 Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that Buyer may, without the
prior written consent of Seller, assign all or any portion of its rights under
this Agreement to one or more of its direct or indirect wholly-owned
subsidiaries. No assignment shall relieve the assigning party of any of its
obligations hereunder.

 

7.4 Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 



20

 

 

7.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

7.6 Descriptive Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

7.7 Entire Agreement. This Agreement, the other Transaction Documents and the
Confidentiality Agreement, dated as of May 31, 2013, by and between Seller and
Buyer constitute the sole and entire agreement of the parties to this Agreement
with respect to the subject matter contained herein, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter. In the event of any inconsistency between the
statements in the body of this Agreement, on the one hand, and the other
Transaction Documents, the Exhibits and Disclosure Schedule (other than an
exception expressly set forth as such in the Disclosure Schedule), on the other
hand, the statements in the body of this Agreement will control.

 

7.8 No Third Party Beneficiaries. Except as provided in Article VI, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person or entity any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).

 

7.10 Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) Any legal suit, action or proceeding arising out of or based upon this
Agreement or the transactions contemplated hereby may be instituted only in the
United States federal district court of the District of Delaware or the courts
of the State of Delaware located in the city of Wilmington, and each party
irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.

 

(b) Each party acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

(c) In connection with any such suit, action or proceedings, the prevailing
party shall be entitled to an award of its reasonable fees and expenses incurred
in connection therewith, including fees and expenses of legal counsel.

 



21

 

 

7.11 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7.11):

 

To Seller or Parent:

 

Dynasil Corporation of America
44 Hunt Street
Watertown, MA 02472
Facsimile: (617) 668-6890
Attn: Peter Sulick, President and Chief Executive Officer

 

With a copy to (which shall not constitute notice to Seller):

 

Edwards Wildman Palmer LLP
111 Huntington Avenue
Boston, MA 02199
Facsimile: (866) 955-8776
Attn: Matthew Gardella

 

To Buyer:

 

Dilon Technologies, Inc.
12050 Jefferson Ave.
Newport News, VA 23606
Facsimile: (757) 269-4912
Attn: Robert Moussa, President and Chief Executive Officer

 

with a copy to (which shall not constitute notice to Buyer):

 

Hirschler Fleischer, a Professional Corporation
2100 East Cary Street
P.O. Box 500
Richmond, VA 23223 (mail 23218-0500)
Facsimile: (804) 644-0957
Attn: J. Benjamin English

 



22

 

 

7.12 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 

{Remainder of page intentionally left blank. Signature page follows.}

 



23

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement on the date first written above.

 

BUYER: DILON TECHNOLOGIES, INC.,   a Delaware corporation               By:    
Name:   Robert G. Moussa   Title:     President and Chief Executive Officer    
        SELLER: RMD INSTRUMENTS CORP.   d/b/a DYNASIL PRODUCTS,   a Delaware
corporation               By:   Name:   Michael O’Neill      Title: President  
          PARENT: DYNASIL CORPORATION OF AMERICA,   a Delaware corporation      
        By:     Name:   Peter Sulick   Title:    Interim President and Interim
Chief                 Executive Officer

 



 

 

 

Exhibit A

 

Escrow Agreement

 



 

 

 

Exhibit B

 

Bill of Sale

 



 

 

 

Exhibit C

 

Assignment and Assumption Agreement

 



 

 

 

Exhibit D

 

Intellectual Property Assignment Agreement

 



 

 

 

Exhibit E

 

Transition Services Agreement

 



 

